               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                              Plaintiff,
        v.
                                               Case No. 16-03095-01-CR-S-RK
 WANG LOU,

                              Defendant.

                           MOTION TO UNSEAL INDICTMENT

      The United States of America, by Teresa A. Moore, Acting United States Attorney,

and the undersigned Assistant United States Attorney, both for the Western District of

Missouri, hereby moves the Court to unseal the Indictment in the above referenced matter,

for the following reasons:

      1. The defendant was indicted by a federal grand jury on August 23, 2016.

      2. The defendant is a Chinese National who has not returned to this country and

             has not been apprehended by United States law enforcement.

      3. The Government would request that the Indictment be unsealed, so that a motion

             to dismiss can be filed, due to the passage of more than four years since the

             indictment.
      WHEREFORE, the Government respectfully requests an Order from this Honorable

Court to unseal the Indictment in the above-numbered case.


                                               Respectfully submitted,

                                               Teresa A. Moore
                                               Acting United States Attorney

                                        By      /s/ Patrick Carney
                                               Patrick Carney, KS. Bar # 20254
                                               Assistant United States Attorney
                                               901 St. Louis Street, Suite 500
                                               Springfield, Missouri 65806-2511
